HOUSTON, Justice
(concurring in the result).
The trial court granted Isaac T. Brown’s motion to dismiss on September 18, 1995. I cánnot hold that the trial court abused its discretion in ordering the discovery that it had ordered and in dismissing the action upon the State’s refusing to comply with its discovery order. Act No. 95-651, Ala. Acts 1995, proposed an amendment to the constitution; that proposal was submitted at the June 4, 1996, election, it was approved by a majority of the voters, and it was proclaimed ratified on June 19,1996, as Amendment No. 582, Constitution of Alabama of 1901. I think that what the trial court did would have *200been an abuse of discretion if it had been done after June 19,1996.
HOOPER, C.J., concurs.